Citation Nr: 0707088	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  01-09 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for Langerhans cell histiocytosis with multifocal 
involvement, status-post radiation therapy with orbital pain, 
retinal degeneration, and choroidal nevus in the right eye.

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post radiation treatment of the left knee.

3.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes insipidus.

4.  Entitlement to an initial (compensable) evaluation for 
loss of teeth.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1978 to October 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fort Harrison, Montana, which granted the veteran's 
claims of entitlement to service connection for status-post 
excision of a histiocytosis tumor of the left scapula with 
partial resection; status-post radiation treatment of the 
right ankle with pain; status post radiation treatment of the 
left knee; multifocal Langerhans cell histiocytosis with 
multifocal involvement, status-post-radiation therapy with 
orbital pain, retinal degeneration, and choroidal nevus in 
the right eye ("right eye condition").  The RO evaluated 
each of these disabilities as 10 percent disabling, effective 
November 1, 2000 (the day after the date of the veteran's 
discharge from active service).  The RO also granted the 
veteran's claims for service connection for erectile 
dysfunction, status-post radiation of the sacrum; 
eosinophilic granuloma of the lung; diabetes insipidus; and 
for loss of teeth, evaluating each of these disabilities as 
zero percent disabling (non-compensable) effective 
November 1, 2000.  In addition, the RO granted special 
monthly compensation for the loss of use of a creative organ 
effective November 1, 2000.  The veteran and his service 
representative were notified of this decision in January 
2001.

In May 2001, the veteran disagreed with the December 2000 
rating decision only with respect to the disability ratings 
assigned to his service-connected status post radiation 
treatment of the left knee, right eye condition, erectile 
dysfunction, diabetes insipidus, and loss of teeth.  He also 
notified VA that he had moved to the jurisdiction of the RO 
in Boise, Idaho.  The veteran perfected a timely appeal on 
these claims in November 2001.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as in 
this case, is an original claim as opposed to a new claim for 
increase. Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings. Id.

In February 2005, the Board denied the veteran's claim for an 
initial (compensable) evaluation for erectile dysfunction and 
remanded the veteran's claims for higher initial ratings for 
status post radiation treatment of the left knee, right eye 
condition, diabetes insipidus, and for loss of teeth to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.  It appears that the AMC 
then sent the veteran's claims file to the RO in Cleveland, 
Ohio, for processing.

In October 2005, the veteran moved to the jurisdiction of the 
RO in St. Louis, Missouri.

In an August 2006 rating decision, the RO in Cleveland, Ohio, 
granted the veteran's claim for a higher initial rating for 
his diabetes insipidus, evaluating it as 20 percent disabling 
effective November 11, 2000.  Because the higher initial 
rating assigned for his service-connected diabetes insipidus 
is not the maximum rating available for this disability, his 
claim for a greater initial or staged rating remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); 
see also Fenderson, supra.

Unfortunately, for reasons that will be explained in greater 
detail below, the issues of entitlement to an initial 
evaluation in excess of 10 percent for status post radiation 
treatment of the left knee and to an initial evaluation in 
excess of 20 percent for diabetes insipidus are again 
REMANDED to the RO/AMC.  VA will notify you if further action 
is required on your part.




FINDINGS OF FACT

1.  The veteran's service-connected multifocal Langerhans 
cell histiocytosis, status-post radiation therapy with 
retinal degeneration and choroidal nevus in the right eye is 
manifested by intermittent orbital pain, a small, stable grey 
choroidal nevus, and stable peripheral retinal degeneration.

2.  The veteran's service-connected right eye disorder is 
also manifested by intermittent headaches beyond the 
localized right orbital pain. 

3.  The veteran's service-connected dental disorder is 
manifested by loss of teeth but he has not lost all upper and 
lower teeth on one side or all upper anterior or lower 
anterior teeth; he wears removable partial dentures to 
compensate for the loss of masticatory surface of several 
teeth; there is a significant amount of bone loss in the body 
of the left mandible but it does not encompass the entire 
mandible body.  The medical and dental evidence does not show 
that the loss of bone results in discontinuity of the 
mandible and the masticatory surface permits the wearing of 
dentures.


CONCLUSIONS OF LAW

1.  The preponderance of the evidence is against an initial 
rating in excess of 10 percent for multifocal Langerhans cell 
histiocytosis with multifocal involvement, status-post 
radiation therapy with orbital pain, retinal degeneration, 
and choroidal nevus in the right eye.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.84a, 
Diagnostic Code 6099-6005 (2006).

2.  The criteria for an initial, separate 10 percent rating 
for headaches secondary to multifocal Langerhans cell 
histiocytosis with multifocal involvement, status-post 
radiation therapy, retinal degeneration, and choroidal nevus 
in the right eye, but no more than 10 percent, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Code 8045 (2006); Esteban v. Brown, 6 Vet. 
App. 259 (1994).

3.  The criteria for an initial (compensable) rating for loss 
of teeth have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.150, Diagnostic Code 9913 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in May 2003 and May 2005 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and that he received notice of the evidence needed to 
substantiate his claims; the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, while the May 2003 
and May 2005 letters fail to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claims for the disabilities addressed 
in this decision, such notice was provided in August 2006.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Veterans Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  To 
the extent that there was any timing deficiency, the 
veteran's claims were readjudicated in supplemental 
statements of the case (SSOC's) issued in June and September 
2003 and August 2006.  All notice other than the Dingess 
requirements was provided by the May 2003 and May 2005 
letters, prior to this last readjudication in the August 2006 
SSOC.  The United States Court of Appeals for the Federal 
Circuit has held that timing-of-notice errors can be 
"cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by 
(2) readjudication of the claim."); Pelegrini v. Principi, 
18 Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, No. 02-1077 slip op. at 5-6 (U.S. Vet. App. 
Dec. 21, 2006) (Mayfield III); see also Prickett, supra 
(holding that a Statement of the Case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the SSOC's issued 
in June and September 2003 and August 2006 complied with the 
applicable due process and notification requirements for a 
decision, they constitute a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, slip op. at 7, citing Mayfield 
II, 444 F.3d at 1333-34.

To the extent that there was any timing problem with the 
Dingess notice, such defect is harmless as the preponderance 
of the evidence is against an initial or staged rating in 
excess of 10 percent for the veteran's right eye disorder and 
an initial (compensable) rating for the loss of teeth.  Thus, 
the question of a higher rating or an effective date for such 
ratings is moot.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, private treatment records, and VA medical 
records, including VA examination reports.  There is no 
identified evidence that has not been obtained.  Pursuant to 
the Board's February 2005 remand, the veteran was afforded VA 
eye examination in April 2006 and VA dental examination in 
May 2006.  The reports of these examinations contain 
sufficient information to evaluate the veteran's service-
connected right eye disorder and his service-connected loss 
of teeth.  Thus, there is no duty to provide another 
examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Factual Background

A review of the veteran's service medical records indicates 
that he was diagnosed with and treated for Langerhans cell 
histiocytosis with multifocal involvement, including orbital 
pain, retinal degeneration, and choroidal nevus in the right 
eye during active service.  

In September 1985, the veteran complained of pain, swelling, 
and a knot in the right jaw.  The in-service examiner stated 
that the veteran was 2 weeks status-post wisdom teeth 
extraction.  Objective examination showed that nothing was 
palpable in the right jaw.  The assessment was an abscess.

Several of the veteran's teeth were extracted in September 
1995 and February 1996.

On outpatient treatment in March 1996, more than 4 years 
prior to the receipt of the current claim, the veteran 
complained of 1-2 months of severe right orbital pain.  The 
veteran's history included eosinophilic granuloma of the bone 
and lung.  He denied photophobia, tearing, or loss in visual 
acuity.  He experienced slight ptosis (or drooping) in the 
right eyelid in the morning which resolved within 1-2 hours.  
Physical examination showed pain in the right superior orbit, 
full extraocular movements, and no proptosis.   The 
impression was multicentric eosinophilic granuloma of the 
skull (orbit), left scapula, and lung.

On computerized tomography (CT) scan of the veteran's orbit 
in March 1996, history included eosinophilic granuloma with a 
lesion in the right orbit.  There was a lytic lesion in the 
superolateral bony wall of the right orbit, erosion of the 
inferomedial cortex with very small extension of the soft 
tissue in to the superolateral aspect of the right orbit, and 
a very thin wall posteriorly separating the lesion from the 
anterior cranial fossa.  The impression was a lytic lesion in 
the superolateral bony wall of the right orbit that was non-
specific and could represent several inflammatory or 
neoplastic disorders but was compatible with eosinophilic 
granuloma given the veteran's history.

In April 1996, the veteran had surgery for a right anterior 
orbital tumor.  The post-operative diagnosis was a right 
orbital tumor.

On oncology consultation in April 1996, it was noted that the 
veteran had been diagnosed with eosinophilic granuloma 
involving the left scapula, lungs, a recent lytic defect in 
the right orbit, and multicentric eosinophilic granuloma of 
the right lower extremities.  The impressions included a 
radiographically abnormal bone scan of the right 
superolateral orbit that could be a manifestation of multi-
focal eosinophilic granuloma.

On oncology examination in May 1996, the veteran denied any 
symptoms.  His history included eosinophilic granuloma of the 
bone with lung involvement and resection of a right orbital 
eosinophilic granuloma lesion in April 1996.  Physical 
examination was normal.  The in-service examiner recommended 
that the veteran return to full duty, as he appeared 
asymptomatic "and may remain so for months [or] years to 
come."

The veteran's lesion in the left mandible was surgically 
removed in July 1996, along with tooth # 20.  A pathology 
report dated in July 1996 indicated that a mandibular lesion 
consistent with histiocytosis X was present.

A radiation oncology consultation in October 1996 indicated 
that the veteran had been diagnosed with histiocytosis X in 
1991 and had involvement of the right orbit and left mandible 
with no prior radiation therapy for any of his lesions.  He 
reported some headache prior to an incisional biopsy of the 
right orbit in April 1996; following the biopsy, his 
headaches resolved completely.  The veteran denied any eye 
pain or eye symptoms.  He reported some pain in the lower 
front teeth.  The VA examiner stated that the veteran's lower 
left first molar had been extracted because of progressive 
bone destruction in the left mandible.  Physical examination 
showed a well-healed scar on the right upper eyelid.  Dental 
examination was remarkable for an extraction of the left 
first molar and the lower anterior teeth were somewhat 
tender.  A bone scan showed increased uptake within the right 
orbit.  The impression was multifocal eosinophilic granuloma 
(histiocytosis X) with a note that the "most worrisome and 
symptomatic areas" included the right orbit and left 
mandible.

On magnetic resonance imaging (MRI) scan of the veteran's 
orbits on November 12, 1996, it was noted that the veteran 
had eosinophilic granuloma of the mandible and right orbit.  
The MRI scan showed a lesion in the anterior aspect of the 
left mandible and a low signal in the right frontal region.  
The impressions included lesions in the left anterior 
mandible and right frontal bone.

On CT scan of the veteran's head and face on November 21, 
1996, there was an irregular lytic lesion in the mandible 
from the midline extending toward the left angle and a subtle 
lucency in the right superolateral orbit.  The impressions 
included a lytic lesion in the mandible and a subtle lucency 
in the right superolateral orbit compatible with eosinophilic 
granuloma.

A radiation therapy summary in December 1996 indicated that 
the veteran had been diagnosed with multifocal eosinophilic 
granuloma (histiocytosis X).  Cranial facial CT scan and MRI 
scan had evaluated a small lesion in the superior lateral 
aspect of the right orbit.  A lytic lesion in the mandible 
extended from the midline toward the left angle of the jaw.  
The in-service examiner stated that, since the left mandible 
lesion had already caused tooth loss and was threatening 
further remaining teeth, this lesion had been treated with 
radiation.  He also stated that, since the right orbit small 
lesion in the superolateral aspect was not symptomatic and 
was quite small, and since it was located near the right 
lacrimal gland and the right globe, the decision had been 
made not to treat the right orbit lesion but to follow it 
closely.  

In May 1997, the veteran had 2 more teeth extracted.  A 
surgical pathology report noted that the veteran had had 
lesions and a block resected from the left mandible and 
curetted (or surgically removed) from an area adjacent to the 
mandibular anterior teeth.  Two of the veteran's extracted 
teeth were examined, along with tissue from another tooth 
socket.  The pathologist's diagnosis was superficial squamous 
mucosa showing pseudoepitheliomatous hyperplasia and 
bacterial colonies.

On a March 1998 bone scan, there was slightly increased 
uptake in the right greater than left orbit.  The lesions 
within the right orbit and left mandible had decreased.  The 
impressions included an interval decrease in activity in the 
right orbit and left mandible.

The veteran complained of right temple headaches and 
occasional right eye pain secondary to right temple/orbit 
lesion pain on outpatient treatment in November 1998.  
Objective examination showed increased light sensitivity, 
pupils that were equal, round, and reactive to light and 
accommodation, intact extraocular movements, slightly 
injected fundi and sclera, and no pain on palpation of the 
skeleton.  

In October 2000, the veteran's tooth # 14 was extracted.  A 
surgical pathology report showed only reactive epithelial 
proliferation with heavy acute and chronic inflammation in 
that tooth with no evidence of Langerhans cell proliferation.

The post-service medical evidence shows that, on private 
outpatient treatment with B.D.B., M.D. (Dr. B.D.B. - initials 
used to protect privacy), in October 2000, the veteran 
complained of some discomfort in the right orbit, although it 
was "far less" than what he experienced prior to his 
orbital biopsy, and some mildly blurred vision in the right 
eye "lasting a minute or two.  He can see, but everything is 
slightly out of focus."  The veteran had developed pain 2 
years earlier in his right orbit.  Testing had shown a lesion 
in his orbit.  Additional history including bulging of the 
right eye secondary to the orbital lesion and a diagnosis of 
histiocytosis X, which also had been diagnosed as multifocal 
Langerhans cell histiocytosis because of the multifocal 
nature of the disease.  Physical examination in October 2000, 
pertinent to the veteran's rating during the period of time 
at issue (current claim received on November 1, 2002), showed 
uncorrected visual acuity of 20/20 (or normal) in each eye at 
far and near vision testing, no refractive error, normal 
confrontation fields with no evidence of a pituitary field 
defect, normal extraocular motions, totally normal pupillary 
examination, a horizontal scar through the lid crease of the 
right upper lid, no proptosis, normal slit lamp examination, 
a clear disc margin with small cups, and a small patch of 
radial lattice retinal degeneration at the 10 o'clock 
position.  Dr. B.D.B. commented that the veteran was "doing 
well" and that "his eyes are nice and healthy."  There was 
no evidence of pituitary visual involvement, given the 
veteran's diagnosis of diabetes insipidus.  The impressions 
included multifocal Langerhans cell histiocytosis with 
multifocal involvement including the right orbit, status-post 
orbital biopsy in the right eye, status-post radiation 
therapy for this disease, mild orbital pain and intermittent 
blurred vision in the right eye presumably related to his 
orbital involvement, choroidal nevus in the right eye, and 
peripheral retinal degeneration in both eyes.

In a statement attached to his May 2001 notice of 
disagreement, the veteran contended that he experienced 
blurred vision in his right eye more frequently "along with 
sharp split second pain pulses."

On VA eye examination in September 2003, the veteran 
complained of periorbital pain in the right eye that had 
lasted for 2 months.  He was concerned that the orbital tumor 
in his right eye had returned.  The veteran's history of an 
orbital tumor in the right eye with pituitary tumor was 
noted.  His uncorrected visual acuity was 20/30 in the right 
eye and 20/20 in the left eye.  There were no restrictions 
and no pain on eye movements.  Slit lamp examination was 
normal.  The veteran's lens was clear.  There was no 
papillitis and no choroidal folds.  The visual field in the 
right eye was unremarkable.  The assessment included a 
history of pituitary/orbital tumor, unremarkable ocular 
health with no evidence of any orbital mass on comprehensive 
ocular examination, and unremarkable threshold visual fields 
with no optic tract or chiasmal damage.

On VA eye examination in April 2006, the veteran complained 
of blurred vision in the right eye associated with headaches 
that felt like a needle was being stuck in the right temple 
and lasted 3-5 minutes.  The veteran stated that his headache 
was "better now than it used to be" but the vision in his 
right eye was still intermittently blurry and he experienced 
right eye pain more frequently.  The VA examiner stated that 
the veteran's medical records were available and reviewed.  
He also stated that the veteran's right eye pain had been 
intermittent with remissions since it began.  The veteran's 
medical history included a report that he had experienced 
chronic right orbit pain and headaches since his tumor 
resection and radiation therapy in 1996.  The VA examiner 
stated that subsequent MRI's had been normal.  There were no 
periods of incapacitation due to eye disease and no history 
of congestive or inflammatory glaucoma.  Physical examination 
of both eyes showed no keratoconus, corrected near and far 
vision of 20/20, no visual field defects, scotoma, or 
nystagmus, equal eye pressure, normal eyelids, no ptosis, 
diplopia, or strabismus, normal function of the lacrimal 
duct, no other lens abnormality, no residuals of an eye 
injury, normal funduscopic examination, a gray choroidal 
nevus temporal to the macula in the right eye, no holes or 
tears, mild paving stone degeneration inferiorly, a normal 
slit lamp examination, a scar on the upper eyelid of the 
right eye, and clear sclera, corneas, and lenses.  The VA 
examiner stated that the veteran was employed full-time and 
had not lost any time at work in the last 12 months.  He also 
stated that the veteran's service-connected right eye 
condition had impacted his occupational activities by causing 
pain and increased absenteeism for doctor appointments.  This 
condition also moderately affected the veteran's ability to 
do chores.  The VA examiner stated, "When episodes of eye 
pain/headaches occur [the veteran] has to stop whatever he is 
doing for a few minutes to let episode pass."  The diagnosis 
was status post right orbital tumor resection and radiation 
therapy with chronic eye pain and headaches, which were 
currently at stable pain level, although episodes of pain 
were becoming more frequent, a stable small choroidal nevus 
in the right eye, and stable bilateral peripheral retinal 
degeneration.  

On VA dental examination in May 2006, the veteran complained 
of problems eating certain foods because of his missing 
teeth.  The VA examiner stated that the claims file was not 
available for review.  Physical examination showed moderate 
bone loss around the mandibular lateral incisors but all 
other teeth were solid.  The veteran was missing teeth # 1, 
2, 14, 16, 17, 19, 20, and 32.  Tooth # 14 had been replaced 
by a fixed partial denture.  Teeth # 19 and 20 had been 
replaced by a removable partial denture.  There was a 
significant amount of bone loss in the body of the left 
mandible.  The bone loss at the mandibular symphysis was 
destructive but not as greater as the mandibular body.  The 
veteran wore a partial denture to replace the missing teeth.  
The VA examiner stated that teeth # 19, 20, 24, and 25 had 
been lost (or extracted) as a direct result of histiocytosis 
X and that extensive loss of supporting bone with early tooth 
loss was an oral manifestation of this disease.  The 
diagnosis was histiocytosis X with resultant tooth loss.


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or 
injury, in which not only the function affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2006).

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2006).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. App. 
203 (1993).

Higher Initial Evaluation for Multifocal Langerhans Cell 
Histiocytosis

The veteran's multifocal Langerhans cell histiocytosis with 
multifocal involvement, status-post radiation therapy with 
orbital pain, retinal degeneration, and choroidal nevus in 
the right eye has been evaluated as 10 percent disabling 
since November 11, 2000, under Diagnostic Code (DC) 6099-
6005, with 6099 meaning that the veteran's unlisted condition 
is evaluated in that part of the Rating Schedule concerning 
eye disabilities, and 6005 meaning that the veteran's 
condition is rated by analogy to choroiditis.  38 C.F.R. 
§§ 4.20, 4.27, 4.84a, DC 6005 (2006).  The Board observes 
that Diagnostic Code 6099-6005 is appropriate in this case as 
there is no diagnostic code for multifocal Langerhans cell 
histiocytosis with multifocal involvement, the medical 
evidence shows that this condition resulted in orbital pain, 
retinal degeneration, and a choroidal nevus in the right eye, 
and the rating criteria for choroiditis encompass the 
symptoms associated with the veteran's service-connected 
disability.

DC 6005 provides disability ratings for choroiditis, in 
chronic form, from 10 percent to 100 percent for impairment 
of visual acuity or field loss, pain, rest- requirements, or 
episodic incapacity, with the combination of an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating during active pathology is 10 percent.  
38 C.F.R. § 4.84a, DC 6005 (2006).

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75 
(2006).  Ratings are determined by the intersection of the 
horizontal row appropriate for one eye and the vertical 
column appropriate to the other eye from Table V.  38 C.F.R. 
§§ 4.83a, 4.84a, Table V (2006).  A 10 percent evaluation for 
loss of visual acuity requires that corrected vision be, at a 
minimum, 20/40 in one eye and 20/50 in the other.  38 C.F.R. 
§ 4.84(a), DCs 6078, 6079 (2006).  Visual acuity was reported 
as 20/20 or normal for both eyes in October 2000 and the 
examiner at that time, while noting symptoms such as orbital 
pain, noted that the veteran's eyes were "nice and healthy" 
on examination.  An eye examination in April 2006 showed 
corrected near and far vision of 20/20 in both eyes.  Thus, 
the veteran's normal visual acuity does not warrant a 
compensable evaluation.

The Board finds that a higher initial rating than 10 percent 
for multifocal Langerhans cell histiocytosis with multifocal 
involvement, status-post radiation therapy with orbital pain 
is not warranted.  While the veteran has a history of retinal 
degeneration and choroidal nevus in the right eye, with 
intermittent orbital pain, and he describes occasional 
blurred vision, the preponderance of the objective medical 
evidence is against a finding of loss of visual acuity or any 
other appreciable visual disturbance.  The right orbital pain 
is taken into account with the current 10 percent rating.  
The Board acknowledges that the veteran's right eye condition 
was treated surgically during active service and, in addition 
to his right orbital pain, the record shows a small choroidal 
nevus and peripheral retinal degeneration in the right eye.  
However, again, the Board notes that there is no evidence in 
the veteran's post-service medical records of visual acuity 
impairment.  Nor is there objective evidence of field loss or 
rest-requirements due to his service-connected right eye 
disability.  For example, on eye examination by Dr. B.D.B. in 
October 2000 immediately before the veteran's separation from 
active service, his right orbital pain was mild and "far 
less" than it had been prior to his in-service surgery and 
his blurred vision was intermittent, lasting only "a minute 
or two."  Dr. B.D.B. concluded that the veteran was doing 
well and his eyes were healthy.  On VA eye examination in 
September 2003, the veteran's eyes were unremarkable.  
Finally, on VA eye examination in April 2006, another VA 
examiner stated that the veteran's chronic right eye pain was 
stable.  
 
The veteran's service-connected right eye disorder is also 
manifested by intermittent headaches beyond the localized 
right orbital pain.  Accordingly, the criteria for an 
initial, separate 10 percent rating for headaches secondary 
to multifocal Langerhans cell histiocytosis with multifocal 
involvement, status-post radiation therapy, retinal 
degeneration, and choroidal nevus in the right eye, but no 
more than 10 percent, have been met.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2006).  See Esteban, supra.

Initial Compensable Rating for Loss of Teeth

Generally, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses and periodontal disease 
will be considered service-connected solely for the purpose 
of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
Chapter 17.  38 C.F.R. § 3.381 (2006). Otherwise, dental 
disabilities are compensable for rating purposes under 38 
C.F.R. § 4.150, DCs 9900- 9916.

Missing teeth may be compensable for rating purposes under 
DC 9913.  A zero percent (non-compensable) rating is assigned 
where the loss of masticatory surface can be restored by a 
suitable prosthesis.  A higher rating of 10 percent disabling 
is available where all upper and lower teeth on one side are 
missing or where all lower anterior or upper anterior teeth 
are missing.  The next higher rating of 20 percent is 
available where all upper and lower anterior teeth are 
missing or where all upper and lower posterior teeth are 
missing.  A 30 percent rating is available for the loss of 
all lower teeth or all upper teeth.  The maximum rating of 40 
percent is available for the loss of all teeth.  The Note 
immediately following DC 9913 states, "These ratings apply 
only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling."  38 C.F.R. § 4.150, DC 9913 (2006).

The Board finds that the preponderance of the evidence is 
against an initial (compensable) rating for the veteran's 
service-connected loss of teeth.  The Board acknowledges 
that, at the veteran's most recent VA dental examination in 
May 2006, the service medical records were not available.  
However, VA's General Counsel has held that review of the 
claims file is not always necessary for examinations 
scheduled in conjunction with claims for increased ratings.  
See VAOPGCPREC 20-95 (July 14, 1995).  Moreover, the focus 
here is the severity of the dental disability during the 
period of receipt of the claim to the present time.  The May 
2006 examination report shows that the veteran is missing 
several teeth and has both fixed and removable partial 
dentures for his missing teeth.  The Board also acknowledges 
that the veteran had several teeth extracted during active 
service and was fitted with a prosthesis for his missing 
teeth.  However, the veteran's service-connected dental 
disability has not resulted in the loss of all upper and 
lower teeth on one side or all lower or upper anterior teeth 
such that an initial (compensable) rating is warranted.  
There is evidence of significant loss of bone involving the 
body of the left mandible but it does not encompass the 
entire mandible body.  The medical and dental evidence does 
not show that the loss of bone results in discontinuity of 
the mandible.  The dental examiner also found that the 
masticatory surface permits the wearing of dentures.

In conclusion, the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the Veterans Court in 
Schafrath, including the provisions of 38 C.F.R. § 
3.321(b)(1) (2006).  And the medical evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2006).  The VA examiner determined in April 2006 that, 
although the veteran experienced episodes of right eye pain 
somewhat more frequently, his pain level was stable and, when 
it occurred, he only had to stop what he was doing for a few 
minutes until it passed.  Further, the VA dental examiner 
determined in May 2006 that only 4 of the veteran's teeth had 
been lost as a result of the service-connected histiocytosis 
X and that all of his other teeth except the lateral 
mandibular incisors were solid.  In this regard, the Board 
finds that there has been no showing by the veteran that his 
right eye disability or tooth loss has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  The veteran reported in April 2006 that he had not 
lost any time from work in the past 12 months due to his 
service-connected right eye disability.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of extraschedular ratings pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the veteran's claim for a higher 
initial rating than 10 percent for multifocal Langerhans cell 
histiocytosis with multifocal involvement, status-post 
radiation therapy with orbital pain, retinal degeneration, 
and choroidal nevus in the right eye.  The preponderance of 
the evidence also is against the veteran's claim for an 
initial (compensable) rating for the loss of teeth.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board also finds that an initial, separate 10 percent 
rating for headaches secondary to multifocal Langerhans cell 
histiocytosis with multifocal involvement, status-post 
radiation therapy, retinal degeneration, and choroidal nevus 
in the right eye, but no more than 10 percent, is warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for Langerhans cell histiocytosis with multifocal 
involvement, status-post radiation therapy with orbital pain, 
retinal degeneration, and choroidal nevus in the right eye is 
denied.

Entitlement to an initial, separate 10 percent rating for 
headaches secondary to multifocal Langerhans cell 
histiocytosis with multifocal involvement, status-post 
radiation therapy, retinal degeneration, and choroidal nevus 
in the right eye, but no more than 10 percent, is granted, 
subject to the rules and regulations governing the payment of 
VA monetary benefits.

Entitlement to an initial (compensable) rating for loss of 
teeth is denied.


REMAND

As noted in the Introduction, in February 2005, the Board 
remanded the veteran's higher initial rating claims for 
status post radiation treatment of the left knee and diabetes 
insipidus to the RO/AMC.  Specifically, the Board requested 
that the RO/AMC schedule the veteran for VA examinations to 
determine the current severity of these service-connected 
disabilities.  The Board also stated:

For each examination, the RO should send the claims 
file to the examiner for review, and the clinician 
should indicate that the claims file was reviewed...

With respect to the left knee, the examiner should 
perform full range of motion studies of the left 
knee and comment on the functional limitations of 
the service-connected left knee disability caused 
by pain, flare-ups of pain, weakness, fatigability, 
and incoordination... Specifically, after determining 
the range of motion of the left knee, the examiner 
should opine whether it is at least as likely as 
not that there is any additional functional loss 
(i.e., additional loss of motion) due to pain or 
flare-ups of pain supported by adequate objective 
findings, or weakness on movement, excess 
fatigability, or incoordination... (emphasis in 
original)

With respect to the veteran's service-connected 
diabetes insipidus, the examiner should include 
findings as to whether the veteran has excessive 
thirst and polyuria due to diabetes insipidus and 
explain the significance of an insulin tolerance 
test and an MRI of the pituitary gland as discussed 
in VA records of treatment dated in February and 
March 2003.  The examiner should further indicate 
whether any pertinent findings represent a 
worsening of the veteran's service-connected 
diabetes insipidus or other residuals of his 
histiocytosis or residuals of his treatment for his 
histiocytosis, and whether the veteran has 
experienced any episodes of dehydration as a result 
of his service-connected diabetes insipidus...

Pursuant to the Board's February 2005 remand, the RO/AMC 
scheduled the veteran for several examinations.  A review of 
the April 2006 examination request completed by the "Tiger 
Team" at the Cleveland RO shows that they contained relevant 
portions of the Board's remand (including those portions 
noted above) in its instructions to the VA Medical Center in 
Fayetteville, Arkansas (VAMC Fayetteville), where the veteran 
was examined in May 2006.

Unfortunately, several of the VA examinations conducted at 
VAMC Fayetteville in May 2006 did not comply with the Board's 
February 2005 remand instructions.  First, with respect to 
the VA joints examination, the requested opinion was not 
provided concerning whether it is at least as likely as not 
that there is any additional functional loss (i.e., 
additional loss of motion) due to pain or flare-ups of pain 
supported by adequate objective findings, or weakness on 
movement, excess fatigability, or incoordination (emphasis in 
original).  In fact, the VA examiner who conducted the May 
2006 joints examination answered "No" to the question of 
whether an opinion had been requested.  Second, a review of 
VA endocrine diseases examination conducted on May 5, 2006, 
shows that it is incomplete and states "see hemic and 
lymphatic exam."  A review of VA hemic disorders and VA 
lymphatic disorders examinations also conducted on May 5, 
2006, does not "explain the significance of an insulin 
tolerance test and an MRI of the pituitary gland as discussed 
in VA treatment records in February and March 2003" as 
requested in the Board's February 2005 remand.  Third, the 
endocrine diseases, hemic disorders, and lymphatic disorders 
examination reports do not provide an opinion concerning the 
current severity of the veteran's service-connected diabetes 
insipidus.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that, where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  The Board finds that, on 
remand, these examinations should be returned to Marianne G. 
Scopa, APRN, BC, and the opinions requested in the Board's 
February 2005 remand should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center in 
Fayetteville, Arkansas, to arrange for an 
addendum to the VA an examination that was 
conducted in May 2006.  This addendum 
should include the opinions requested in 
the Board's February 2005 remand.  The 
veteran's claims file, to include a copy 
of this REMAND, must be provided to the 
clinician who performed that examination 
and that the claims file was reviewed must 
be noted in an addendum to each 
examination report.  

Specifically, as requested in the Board's 
February 2005 remand, the clinician must 
state in an addendum to the May 2006 
joints examination report whether it is at 
least as likely as not that there is any 
additional functional loss (i.e., 
additional loss of motion) of the left 
knee due to pain or flare-ups of pain 
supported by adequate objective findings, 
or additional loss of motion due to 
weakness on movement, excess fatigability, 
incoordination, or any other relevant 
symptom or sign.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

Second, as requested in the Board's 
February 2005 remand, the clinician must 
explain in an addendum to the May 2006 
hemic and lymphatic examination report the 
significance of an insulin tolerance test 
and an MRI of the pituitary gland as 
discussed in VA records of treatment dated 
in February and March 2003.  The clinician 
must further state in the addendum whether 
any pertinent findings represent a 
worsening of the veteran's service-
connected diabetes insipidus or other 
residuals of his histiocytosis or 
residuals of his treatment for his 
histiocytosis, and whether the veteran has 
experienced any episodes of dehydration as 
a result of his service-connected diabetes 
insipidus.

A rationale must be provided for any 
opinion or conclusion expressed.  If the 
clinician is unable to provide the 
requested opinions without resorting to 
speculation, she should so state.  

Any indicated examinations by specialists 
or diagnostic studies should be 
accomplished.

2.  If, and only if, the clinician who 
performed the May 2006 examination is not 
available, then the RO/AMC should request 
that another VA examination(s) be 
conducted.  Following a review of the 
relevant medical and dental evidence in 
the claims file and the appropriate 
examinations, the examiner(s) must address 
the above questions.  The veteran's claims 
file, to include a copy of this REMAND, 
must be provided to the examiner(s) and 
that the claims file was reviewed must be 
noted in an addendum to each examination 
report.  

Following the review of the relevant 
evidence in the claims file and the 
clinical examinations, as well as any 
additional examinations by specialists or 
diagnostic studies deemed necessary, the 
VA examiner(s) must state whether it is at 
least as likely as not that there is any 
additional functional loss (i.e., 
additional loss of motion) of the left 
knee due to pain or flare-ups of pain 
supported by adequate objective findings, 
or additional loss of motion due to 
weakness on movement, excess fatigability, 
incoordination, or any other relevant 
symptom or sign.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

Second, again following the review of the 
relevant evidence in the claims file and 
the clinical examinations, as well as any 
additional examinations by specialists or 
diagnostic studies deemed necessary and as 
requested in the Board's February 2005 
remand, the clinician must explain the 
significance of an insulin tolerance test 
and an MRI of the pituitary gland as 
discussed in VA records of treatment dated 
in February and March 2003.  The clinician 
must further state whether any pertinent 
findings represent a worsening of the 
veteran's service-connected diabetes 
insipidus or other residuals of his 
histiocytosis or residuals of his 
treatment for his histiocytosis, and 
whether the veteran has experienced any 
episodes of dehydration as a result of his 
service-connected diabetes insipidus.

A rationale must be provided for any 
opinion or conclusion expressed.  If the 
examiner(s) is/are unable to provide the 
requested opinions without resorting to 
speculation, he or she should so state.

3.  After completion of any other 
indicated development, the RO should 
readjudicate the issues of entitlement to 
an initial evaluation in excess of 10 
percent for status post radiation 
treatment of a left knee disability and an 
initial evaluation in excess of 20 percent 
for diabetes insipidus.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative must be provided with a 
Supplemental Statement of the Case (SSOC), 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
including a summary of the evidence 
received after the last SSOC was issued 
and any additional law or regulations that 
are applicable.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to comply with due 
process considerations and to obtain additional information.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


